Hhx, J.
1. In addition to the general grounds, the only error assigned is that the trial judge, on being requested by the jury to instruct them whether the evidence before the coroner’s jury was to be considered by them, informed them that this evidence was not before them, but that any admission made by any witness as to her testimony before the coroner’s jury might be considered. This is alleged to be error because it misled the jury, one of the witnesses having previously testified to one state of facts at the coroner’s inquest and to a different state of facts on the trial, and having admitted to testifying differently at the inquest. None of the testimony before the coroner’s jury was introduced on the trial, and the court properly instructed the jury that it was not before them, but that they might consider the admissions made by the witness as to having testified differently before the coroner’s jury. The admissions made by the witness as to her former testimony went merely to the credibility of her testimony on the trial; and if counsel desired any more detailed instructions as to the manner in which it should be considered, or the weight to be given it, they should have made an appropriate request therefor.
2. The evidence supported the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.